


Exhibit 10.2

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
the 1st day of October, 2009, by and between MTR Gaming Group, Inc. (“MTR” or
the “Company”), having an address of State Route 2 South, Chester, West Virginia
26034, and David R. Hughes, having an address of c/o MTR Gaming Group, Inc.,
State Route 2 South, Chester, WV 26034 (“Executive”).

 

WHEREAS, Executive is an employee of the Company, serving as its Corporate
Executive Vice President and CFO.

 

WHEREAS, the Company and Executive entered into an Employment Agreement
effective May 15, 2008, which Employment Agreement has been amended from time to
time (the “Original Agreement”); and

 

WHEREAS, the Company wishes to continue to employ Executive and further wishes
to enter into this Agreement with Executive in order to afford Executive certain
long-term benefits as well as to reflect the terms and conditions of Executive’s
continued employment relationship to the Company.

 

NOW THEREFORE, the parties, in reliance upon the mutual promises and covenants
herein contained, do hereby agree as follows:

 

1.             Term.  (a) The Company hereby agrees to continue to employ
Executive, and Executive agrees to serve the Company, in the capacity indicated
above from the date hereof to August 11, 2011 (the “Term”), on the terms and
conditions set forth herein.

 

(b)           Commencing ninety (90) days prior to the end of the Term the
parties will negotiate in good faith to extend the Term of this Agreement for at
least one (1) additional year including reasonable compensation/benefits based
upon Executive’s contributions to the Company.  If the parties are unable to
reach an agreement to extend the Term within such 90 day period, then at the
expiration of the Term Company shall pay to Executive all unpaid Base Salary (as
hereinafter defined) and Discretionary Cash Bonus (as hereinafter defined) due
and payable hereunder for the balance of the Term in cash (subject to income and
employment tax withholdings) within ten (10) days after the date of the
expiration of the Term. In addition, the Company shall pay Executive severance
benefits of: (x) an amount equal to Executive’s Base Salary (as hereafter
defined) for the final year of the Term, payable in twelve (12) monthly
installments commencing the first day of the calendar month next following the

 

--------------------------------------------------------------------------------


 

end of the Term; (y) an amount equal to Executive’s Discretionary Cash Bonus (as
hereafter defined) determined by the highest amount of any Discretionary Cash
Bonus declared during the Term or in the event such expiration occurs prior to
the declaration of any Discretionary Cash Bonus, based on the minimum
Discretionary Cash Bonus payable pursuant to Section 3(b) hereof), payable in
twelve (12) monthly installments commencing the first day of the calendar month
next following the end of the Term, and (z) a monthly amount so Executive,
Executive’s spouse and dependants will be able to continue to receive without
interruption the health benefits they received during the Term until the earlier
of August 11,2012, a date on which Executive accepts employment with or provides
service to, in any capacity, any other business or entity in exchange for
compensation.  Notwithstanding anything to the contrary, Section 4(c) hereof and
not this Section 1(b) shall apply if a Change in Control (as hereinafter
defined) occurs during the Term.

 

2.     Duties and Services.  During the Term, Executive agrees to serve the
Company as its Corporate Executive Vice President and CFO of MTR Gaming, and in
such other office of MTR and/or its Affiliates to which Executive may be elected
or appointed, and to perform such other reasonable and appropriate duties as may
be requested of Executive by the President and CEO of the Company (the “CEO”),
in accordance with the terms herein set forth.  Executive shall devote such of
his/her time, energy and skill during regular business hours to the business and
affairs of the Company and its Affiliates and to the promotion of their
interests as is required.  Executive shall report directly to and shall be
subject to the direction of the Company’s Chief Executive Officer.  Executive
shall perform those duties customarily performed by the Chief Financial Officer
of a publicly traded corporation, including but not limited to assuming primary
responsibility for the Company’s reporting and disclosure requirements imposed
by the Securities and Exchange Commission and Nasdaq.

 

3.     Compensation.

 

(a)           Base Salary.  The base salary of the Executive for services
pursuant to the terms of this Agreement (the “Base Salary”) shall be $410,000
per year, payable in bi-monthly installments or on such other terms as may
mutually be agreed upon by the Company and Executive.  Executive’s base salary
shall be subject to an automatic cost-of-living increase of five percent (5%) on
January 1st of each year of this Agreement, and shall be subject to periodic
increase by the Company’s Compensation Committee in its sole discretion.

 

(b)           Discretionary Cash Bonus.  Executive shall be entitled to periodic
cash bonuses of a minimum of 25% of Base Salary, payable on January 1st of each
year of the Term with the ability to earn additional discretionary bonuses at
the sole discretion of the Company’s Compensation Committee (such minimum or
higher amount, a “Discretionary Cash Bonus”).

 

2

--------------------------------------------------------------------------------


 

(c)           Benefit Plans and Fringe Benefits.  Executive shall receive such
employment fringe benefits and shall be entitled to participate in other
employee benefit plans, including without limitation any health insurance,
pension plan, profit-sharing plan, savings plan, life insurance and disability
insurance plans and the like made available by the Company now or in the future
to its executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such benefit plans.

 

(d)           Long Term Incentives.  Executive shall participate in any and all
of the Company’s long term incentive plans and in any other incentive plan that
the Company provides for its employees.

 

(e)           Automobile Allowance.  During the Period of Employment, Executive
shall be entitled to $700 per month toward the lease or purchase, insurance and
maintenance of an automobile.

 

(f)            Vacation.  Executive shall be entitled to five (5) weeks of paid
vacation annually to be taken at a time or times mutually satisfactory to
Executive and the Company.  Accrued vacation time not utilized by Executive due
to business commitments may be carried over to the following year (provided,
however, that Executive shall not in any event utilize more than six weeks of
vacation in any twelve month period) or paid to Executive at the end of the year
as additional compensation at Executive’s election.

 

(g)           Expenses.  All travel and other expenses incident to the rendering
of services by Executive hereunder, including the expenses associated with
gaming licensing in any state in which the Company or one of its affiliates
requests Executive to become licensed, shall be paid by the Company.  The
Company shall also provide Executive a Company cellular telephone, or, at the
Company’s election, reimburse Executive for the cost of a cellular phone and
monthly service charges maintained by Executive.  If any such expenses are paid
in the first instance by Executive, the Company shall reimburse him/her
therefore on presentation of the appropriate documentation, or otherwise
required under the Company’s policy with respect to such expenses.

 

(h)           Working Facilities.  The Company shall provide Executive with an
office, secretarial, administrative and other assistance, and such other
facilities and services as shall be suitable to his position and appropriate for
the performance of his duties.

 

4.     Early Termination.

 

(a)           For Cause.  Executive may be discharged by the Company “For Cause”
(as hereafter defined), in which event the Term shall cease and terminate and
neither party shall have any further obligations or duties under this Agreement,
except that the Company shall pay to Executive all unpaid Base

 

3

--------------------------------------------------------------------------------


 

Salary and unpaid Discretionary Cash Bonus then due and payable hereunder, in
cash (subject to income and employment tax withholdings) within thirty (30) days
after the date of the early termination of the Term.

 

For purposes of this Section 4(a), “For Cause” shall mean: (i) Executor’s
conviction of a felony; (ii) Executor’s embezzlement or misappropriation of
funds or property of the Company or any of its affiliates (the “Affiliates”);
(iii) Executive’s consistent refusal to substantially perform, or willful
misconduct in the substantial performance of, his duties and obligations
hereunder; (iv) Executive’s engaging in activity that the CEO determines in the
CEO’s reasonable judgment would result in the suspension or revocation of any
video lottery, pari-mutuel, or other gaming license or permit held by MTR or any
of its subsidiaries; or (v) a determination by any state gaming regulatory
agency that Executive is not suitable to hold his position or otherwise to
participate in a gaming enterprise in the state in question.

 

(b)           Death; Disability.  The Term shall cease and terminate upon the
earliest to occur of the following events: (i) the death of Executive, or
(ii) at the election of the CEO (subject to the Americans With Disabilities
Act), the inability of Executive by reason of physical or mental disability to
continue the proper performance of his duties hereunder for a period of 180
consecutive days.  Upon early termination of the Term as a result of the
Executive’s death or disability, and in consideration for Executive or his
beneficiaries releasing the Company from any claims, damages or causes of
action, the Company shall pay to Executive or his estate, as the case may be, an
amount equal to the greater of (x) all unpaid Base Salary and any unpaid
Discretionary Cash Bonus for the remainder of the Term (subject to income and
employment tax withholdings), or (y) an amount equal to one times (100%) of
Executive’s then-applicable annual Base Salary (as hereafter defined) and
Discretionary Cash Bonus in either event, payable in cash within ten (10) days
after the date of such early termination of the Term.

 

(c)           Change in Control. If Executive’s employment is terminated for any
reason following a “Change in Control” (as hereafter defined), then upon such
termination, the Company shall pay Executive severance benefits of an amount
equal to two times (200%) Executive’s then annual Base Salary, payable one-half
(50%) in cash within thirty (30) days of the date Executive’s employment
terminates and the balance in twelve (12) equal monthly installments commencing
the first day of the calendar month next following the termination of employment
and a monthly amount so Executive, Executive’s spouse and dependants will be
able to continue to receive without interruption the health benefits they
received during the Term of the Agreement until the earlier of the second
anniversary of the date of Executive’s termination of employment and the date on
which Executive accepts employment with or provides service to, in any capacity,
any other business or entity in exchange for compensation.  Executive shall have
no obligation to mitigate damages.

 

4

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following events: (i) an acquisition of any voting securities of
Company by any person or group immediately after which such person or group has
beneficial ownership of more than 50% of the combined voting power of Company’s
then outstanding voting securities;  or  (ii) the consummation of (A) a merger,
consolidation or reorganization involving Company, unless the company resulting
from such merger, consolidation or reorganization (the “Surviving Corporation”)
shall adopt or assume this Agreement and the stockholders of Company immediately
before such merger, consolidation or reorganization, own more than 50% of the
combined voting power of the Surviving Corporation in substantially the same
proportion as their ownership immediately before such merger, consolidation or
reorganization, (B) a complete liquidation or dissolution of Company, or (C) a
sale or transfer of all or substantially all of the assets of Company.

 

(d)           Without Cause. In the event Executive is discharged by the Company
for any reason not covered in Sections 4(a) through 4(c) hereof, in exchange for
Executive releasing the Company from any claims, damages or causes of action,
the Company shall pay to Executive (x) all unpaid Base Salary (as hereinafter
defined) and any unpaid Discretionary Cash Bonus (as hereinafter defined) for
the balance of the Term in cash (subject to income and employment tax
withholdings) within ten (10) days after the date of termination employment. In
addition, the Company shall pay Executive severance benefits of: (x) an amount
equal to Executive’s then-annual Base Salary, payable in twelve (12) equal
monthly installments commencing the first day of the calendar month next
following the termination of employment; (y) an amount equal to Executive’s
then-annual Discretionary Cash Bonus (determined by the highest amount of any
Discretionary Cash Bonus declared during the Term, or, in the event such
termination occurs prior to the declaration of any Discretionary Cash Bonus,
based on the minimum Discretionary Cash Bonus payable pursuant to
Section 3(b) hereof), payable in twelve (12) monthly installments commencing the
first day of the first full calendar month following the termination of
employment; and (z) a monthly amount so Executive, Executive’s spouse and
dependants will be able to continue to receive without interruption the health
benefits they received during the Term of the Agreement until the earlier of the
second anniversary of the date of Executive’s and the date on which Executive
accepts employment with or provides service to, in any capacity, any other
business or entity in exchange for compensation.  Executive shall have no
obligation to mitigate damages.

 

(e)           Executive’s Termination for Good Reason. Executive may terminate
his employment for “Good Reason” upon 90 days’ written notice to Company (which
notice the Company may waive or reduce in time at its sole discretion), by
resigning his employment with the Company. In the event of early termination of
the Term pursuant to the preceding sentence, and in consideration

 

5

--------------------------------------------------------------------------------


 

for Executive’s or his heirs’ and beneficiaries’ releasing the Company from any
claims, damages or causes of action, the Company shall then upon the early
expiration of the Term, pay to Executive (x) all unpaid Base Salary (as
hereinafter defined) and any unpaid Discretionary Cash Bonus (as hereinafter
defined) for the balance of the Term, in cash (subject to income and employment
tax withholdings) within ten (10) days after the date of termination employment.
In addition, the Company shall pay Executive severance benefits of: (x) an
amount equal to Executive’s annual Base Salary, payable in twelve (12) monthly
installments commencing the first day of the calendar month next following the
termination of employment; (y) an amount equal to Executive’s then applicable
Discretionary Cash Bonus (as hereafter defined; and determined by dividing the
highest amount of any incentive compensation paid to Executive in respect of the
full year immediately preceding the date of termination, or in the event such
termination occurs prior to the payment of any annual bonus, based on the
minimum Discretionary Cash Bonus payable pursuant to Section 3(b) hereof),
payable in twelve (12) monthly installments commencing the first day of the
first full calendar month following the termination of employment, and (z) a
monthly amount so Executive, Executive’s spouse and dependants will be able to
continue to receive without interruption the health benefits they received
during the Term of the Agreement until the earlier of the second anniversary of
the date of Executive’s termination for good reason and the date on which
Executive accepts employment with or provides service to, in any capacity, any
other business or entity in exchange for compensation.  Executive shall have no
obligation to mitigate damages.

 

For the purposes of this Agreement, “Good Reason” exists if, without Executive’s
express written consent (except as contemplated by this Agreement or in
connection with the termination For Cause, or under the circumstances described
in Section 4(a) hereof), (i) the responsibilities of Executive are substantially
reduced or altered, (ii) Executive’s Base Salary is reduced without his consent,
or (iii) Executive’s offices are relocated anywhere other than within a fifty
(50) mile radius of the Company’s corporate headquarters in Wexford,
Pennsylvania, or (iv) Robert Griffin ceases to serve as CEO of MTR, or
(v) Executive’s reporting line of authority is altered so he no  longer reports
directly to the CEO; provided, however, that if Executive terminates this
Agreement for one or more of the reasons stated in clauses (i) or (ii), Employer
shall have a period of thirty (30) business days after actual receipt written
notice of Executive’s assertion of Good Reason to cure the basis for such
assertion, and, in the event of a cure (or the commencement of steps reasonably
designed to result in prompts cure), the assertion of Good Reason shall be null
and void and Executive’s employment shall continue pursuant to the terms
hereof.  Notwithstanding anything to the contrary, the payment provisions of
Section 4(c) hereof shall supersede the provisions of this Section 4(e), in the
event that Executive terminates this Agreement for Good Reason following a
Change in Control.

 

6

--------------------------------------------------------------------------------

 

(f)            Executives Termination Without Good Reason. Executive shall have
the right to terminate this Agreement without Good Reason for any reason upon
sixty (60) days advance written notice to Company, following which neither party
hereto shall have any further obligations or duties under this Agreement, except
that the Company shall pay to Executive all unpaid Base Salary and unpaid
Discretionary Cash Bonus then due and payable hereunder, in cash (subject to
income and employment tax withholdings) within thirty (30) days after the date
of the early termination of the Term.

 

(g)           IRC Section 409A.  Because the parties hereto intend that any
payment under this Agreement shall be paid in compliance with Section 409A of
the Internal Revenue Code (“Section 409A”) and all regulations, guidance and
other interpretative authority thereunder, such that there will be no adverse
tax consequences, interest or penalties as a result of such payments, the
parties hereby agree to modify the timing (but not the amount) of any payment
hereunder to the extent necessary to comply with Section 409A and avoid
application of any such taxes, penalties or interest thereunder.  Consequently,
notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” as defined in Section 409A, Executive shall not be
entitled to any payments on the date of termination of his employment until the
earlier of (i) the date which is six (6) months after the termination date for
any reason other than death, or (ii) the date of Executive’s death.  Any amounts
otherwise payable to Executive following the date of termination that are not so
paid by reason of this Section 4(g) shall be paid immediately after the date
that is six (6) months after the termination date (of, if earlier, the date of
Executive’s death).  The provisions of this Section 4(g) shall only apply, if
,and to the extent required to comply with Section 409A in a manner that
Executive is not subject to additional taxes and/or penalties under
Section 409A.

 

(h)           IRC Section 4999.  In the event that, as a result of payments to
or for the benefit of Executive under this Agreement or otherwise in connection
with a termination for Good Reason, any state, local or federal taxing authority
imposes any taxes on Executive (other than regular income taxes) that would not
be imposed but for the occurrence of a Change of Control, including any excise
tax under Section 4999 of the Internal Revenue Code and any successor or
comparable provision, then, in addition to any benefits provided for under this
Section 4, Employer (including any successor to Employer) shall pay to Executive
at the time any such tax becomes payable an amount equal to the amount of any
such tax imposed on Executive, plus taxes or additional income.  For the
avoidance of doubt, in the event that the Executive receives a payment pursuant
to this Section 4(h), the Employer shall not pay and/or reimburse the Executive
for the regular income taxes imposed with respect to such payment.

 

7

--------------------------------------------------------------------------------


 

5.               Confidentiality and Non-Competition.

 

(a)           The Company and Executive acknowledge that the services to be
performed by Executive under this Agreement are unique and extraordinary and, as
a result of such employment, Executive will be in possession of confidential
information and trade secrets (collectively, “Confidential Material”) relating
to the business practices of the Company and its Affiliates.  Executive agrees
that he will not, directly or indirectly: (i) disclose to any other person or
entity either during or after his employment by the Company; or (ii) use, except
during his employment by the Company in the business and for the benefit of the
Company or any of its Affiliates, any Confidential Material acquired by
Executive during his employment by the Company, without the prior written
consent of the Company or otherwise than as required by law or any rule or
regulation of any federal or state authority.  Upon termination of his
employment with the Company for any reason, Executive agrees to return to the
Company all tangible manifestations of Confidential Materials and all copies
thereof, not to disparage the Company, and for a period of one year from the
date of such termination not to solicit for employment or hire any employee of
the Company.  All programs, ideas, strategies, approaches, practices or
inventions created, developed, obtained or conceived of by Executive during the
term hereof by reason of his engagement by the Company, shall be owned by and
belong exclusive to the Company, provided that they are related in any manner to
the Company’s business or that of any of its Affiliates.  Executive shall:
(i) promptly disclose all such programs, ideas, strategies, approaches,
practices, inventions or business opportunities to the Company, and (ii) execute
and deliver to the Company, without additional compensation, such instruments as
the Company may require from time to time to evidence its ownership of any such
items.

 

(b)           Executive agrees that during the Term he will not become a
stockholder, director, officer, employee or agent of or consultant to any
corporation, or member of or consultant to any partnership or other entity, or
engage in any business as a sole proprietor or act as a consultant to any such
entity, or otherwise engage, directly or indirectly, in any enterprise, in each
case which competes with any business or activity engaged in, or known by
Executive to be contemplated to be engaged in, by the Company or any of its
Affiliates within one hundred (100) miles of any location in which the Company
or any affiliates does business or in which Executive has knowledge that the
Company or any of its Affiliates contemplates doing business; provided, however,
that competition shall not include the ownership (solely as an investor and
without any other participation in or contact with the management of the
business) of less than five percent (5%) of the outstanding shares of stock of
any corporation engaged in any such business, which shares are regularly traded
on a national securities exchange or in an over-the-counter market.

 

(c)           Executive agrees that for a period of one (1) year from date of
his separation from employment for any reason, other than in connection with a
termination pursuant to Section 4(c), 4(d) and 4(e), he will not accept
employment as an executive with any racetrack or casino within fifty (50) miles
of

 

8

--------------------------------------------------------------------------------


 

any racetrack or casino owned or operated by the Company or its affiliates;
provided that, Executive’s obligations under this Section 5 shall terminate upon
a default by the Company of any of its payment obligations under this Agreement.

 

(d)           Executive agrees that the remedy at law for any breach by him of
this Section 5 will be inadequate and that the Company shall be entitled to
injunctive relief.

 

6.               General.  This Agreement is further governed by the following
provisions:

 

(a)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be made in writing and shall be delivered in person,
by facsimile transmission or mailed by prepaid registered or certified mail,
return receipt requested, addressed to the parties at the address stated above
or to such other address as either party shall have furnished in writing in
accordance with this Section.  Such notices or communications shall be effective
upon delivery if delivered in person or by facsimile and either upon actual
receipt or three (3) days after mailing, whichever is earlier, if delivered by
mail.

 

(b)           Parties in Interest.  This Agreement shall be binding upon and
insure to the benefit of Executive and his beneficiaries, and it shall be
binding upon and inure to the benefit of the Company and any corporation
succeeding to all or substantially all of the business and assets of the Company
by merger, consolidation, purchase of assets or otherwise.

 

(c)           Arbitration.  Any disputes arising under the terms of the
Agreement shall be settled by binding arbitration between the parties in the
Wexford, Pennsylvania area in a proceeding held under the rules of the American
Arbitration Association.  In such proceeding, each party shall choose one
arbitrator and the two so chosen shall choose a third arbitrator.  The vote of
two of the arbitrators shall be sufficient to determine an award.  Arbitration
proceedings shall be commenced within thirty (30) days from the date of the
claimant’s request for arbitration to the other party.  Notwithstanding anything
herein to the contrary, the arbitrators shall have no authority to grant either
party any consequential, incidental, punitive or special damages.

 

(d)           Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by the Company including the Original Agreement,
and contains all of the covenants and agreements between the parties with
respect to such employment in any manner whatsoever.  Any modification of this
Agreement will be effective only if it is in writing signed by the parties.

 

9

--------------------------------------------------------------------------------


 

(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without giving
effect to the choice of law or conflicts of law rules and laws of such
jurisdiction.

 

(f)            Severability.  In the event that any term or condition contained
in this Agreement shall for any reason be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
condition of this Agreement, but this Agreement shall be construed as if such
invalid or illegal or unenforceable term or condition had never been contained
herein.

 

(g)           No Breach.  Executive warrants and represents to the Company that
neither his entering nor performing this Agreement will violate the terms of any
contract or covenant to which Executive is a party or by which he is bound.

 

(h)           Indemnification.  The Company shall indemnify, defend and hold the
Executive harmless, to the extent permitted by law, including the payment of
reasonable attorneys’ fees, if the Company does not directly provide Executive’s
defense, from and against any and all civil claims made by anyone, including,
but not limited to, a corporate entity, company, other employee, agent, patron
or member of the general public with respect to any claims that assert as a
basis, any acts, omissions or other circumstances involving the performance of
Executive’s employment duties hereunder unless such claim is finally determined
by a court of competent jurisdiction to arise from Executive’s gross negligence
or willful, intentional and/or wanton act.

 

[SIGNATURES TO APPEAR ON THE FOLLOWING PAGE]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

/s/ David R. Hughes

 

/s/ Steven M. Billick

David R. Hughes

 

Steven M. Billick,

 

 

Chairman of the Compensation

 

 

Committee

 

 

 

 

 

 

 

 

/s/ James V. Stanton

 

 

James V. Stanton

 

 

Member of the Compensation

 

 

Committee

 

 

 

 

 

 

 

 

/s/ Raymond K. Lee

 

 

Raymond K. Lee

 

 

Member of the Compensation

 

 

Committee

 

 

 

 

 

 

 

 

/s/ Robert F. Griffin

 

 

Robert F. Griffin

 

 

President and Chief Executive

 

 

Officer

 

--------------------------------------------------------------------------------
